Order, Supreme Court, New York County (Carol Edmead, J.), entered on or about March 1, 2005, which, inter alia, remanded to the Board of Collective Bargaining the issue of whether the City can direct petitioners to request certain documents and information through the Municipal Labor Committee, unanimously affirmed, without costs.
The administrative refusal, on mootness grounds, to determine petitioners’ separate improper practice claim was arbitrary and capricious in light of a viable controversy manifested by, among other things, the City’s repeated insistence that petitioners, the exclusive bargaining representatives for its members, proceed through another entity that it often worked with only upon consent. In this regard, the administrative determination was not entitled to deference (see Matter of KSLM-Columbus Apts., Inc. v New York State Div. of Hous. & Community Renewal, 5 NY3d 303, 312 [2005]). In view of the foregoing, it is unnecessary to address whether an exception to the mootness doctrine applied (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]), or whether the administrative body improperly departed from its own precedent. Concur—Andrias, J.P., Sullivan, Williams, Gonzalez and Catterson, JJ.